Plaintiff was a depositor in the Commercial Bank and Trust Company of Gastonia, and the defendants are officers and directors of said bank. The allegations of the complaint are substantially identical with those appearing in Sain et al. v. Love et al., ante, 588. The substantial *Page 593 
difference in the allegations of the complaint in the two actions are perhaps found in paragraph 17 of the complaint in the case at bar. In said paragraph the plaintiff alleges that he deposited certain sums of money on 21 March, 1929, and prior to 3 April, 1929, and on 4 April, 1929, the day the bank was closed, and that "since closing of said bank on 4 April, 1929, plaintiff has received several dividends from the liquidating agent, together with paid checks, amounting to $1,500."
The defendants demurred to the complaint upon the same ground as set out in the Sain case, supra. The trial judge sustained the demurrer and the plaintiff appealed.
The judgment is affirmed upon authority of Sain v. Love, supra.
Affirmed.